UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6216



JOSEPH MARION HEAD, JR.,

                                             Plaintiff - Appellant,

          versus

STATE OF NORTH CAROLINA,

                                              Defendant - Appellee.



                              No. 96-6222



JOSEPH MARION HEAD, JR,

                                             Plaintiff - Appellant,

          versus

LEONARD LOWE; STATE OF NORTH CAROLINA,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge; W. Earl Britt, District Judge. (CA-96-44-CT-BR, CA-96-46-5-
F)

Submitted:   April 15, 1996                   Decided:   May 3, 1996
Before ERVIN and Motz, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Joseph Marion Head, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders dismissing

these 42 U.S.C. § 1983 (1988) actions as frivolous. Appellant

claimed that his convictions violated due process and equal pro-
tection principles and that he was denied a speedy trial by an

impartial tribunal. He sought damages. Appellant's claims are not

cognizable under § 1983 because he has not shown that the chal-

lenged convictions have been reversed, expunged, or declared

invalid. See Heck v. Humphrey, ___ U.S. ___, 62 USLW 4594 (U.S.

June 24, 1994) (No. 93-6188).
     We accordingly affirm the district court's decisions. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                2
    AFFIRMED




3